DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/425,432 filed on 7/23/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Para [0032] of the filed specification is objected to because Fig. 3 should be corrected to Fig. 4 because the content of the para [0032] of the filed specification describes the schematic representation of Fig. 4.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 2 “an electric machine” should be changed to “the electric machine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being taught by Suhama (US 2011/0187308).

Regarding claim 1, Suhama teaches:
A method for actuating an electric machine (motor M1), the method comprising the following steps (Figs. 2-3):
 actuating  the electric machine in a first operating mode using a time synchronous clocking with a predetermined maximum first voltage vector length (Figs 2-3 show the sinusoidal wave PWM A1, which is a time synchronous clocking, as the first operating mode with a max first voltage level); 
actuating  the electric machine  in a second operating mode using an angle synchronous clocking with an adjustable second voltage vector length (Figs 2-3 show the overmodulation PWM A2, as the second operating mode); and 
actuating the electric machine in a third operating mode using an angle synchronous block clocking with a predetermined third voltage vector length (Figs 2-3 show the rectangular wave A3 as the third operating mode).  

Regarding claim 2, Suhama teaches:
 The method as claimed in claim 1, wherein a transition between actuating the electric machine in the first operating mode and actuating the electric machine in the third operating mode takes place by means of actuating the electric machine in the second operating mode (Fig. 3).  

Regarding claim 3, Suhama teaches:
 The method as claimed in claim 2, wherein during the transition from the first operating mode to the third operating mode, the adjustable second voltage vector length is continuously controlled from the predetermined maximum first voltage vector length to the predetermined third voltage vector length (PWM modulation unit 260 controls the upper/lower arm elements of the respective phases in inverter 14 to turn on/off based on comparison between carrier 262 and voltage command Vu, Vv, Vw collectively thereby generating  adjustable second voltage level continuously controlled from predetermined max first voltage level to predetermined voltage level).  

Regarding claim 7, Suhama teaches:
 The method as claimed in claim l, wherein during a transition from the third operating mode to the first operating mode, in the second operating mode the adjustable second voltage vector length is continuously controlled from the predetermined third voltage vector length to the predetermined maximum first voltage vector length (Figs 2-3 show the continued control of voltage vector length when transitioning from one mode to different modes).

Regarding claim 8, Suhama teaches:
 The method as claimed in claim l, wherein the time synchronous clocking comprises a pulse width modulation (Fig 2 show the sinusoidal wave PWM A1).  

Regarding claim 9, Suhama teaches:
 A device (Motor control drive system of Figs. 1-18) for actuating an electric machine (motor M1), having: 
a power converter (12 and 14) which is configured to be coupled to an electric machine (12 and 14 coupled to motor M1) and to provide an electric voltage (inverter provides output voltage) for actuating the electric machine; and 
a control device (control device 30) which is electrically coupled to the power converter (control device 30 coupled to 12 and 14) and which is configured to provide control signals for actuating the power converter (S1~S8), 
wherein the control device is configured 
- to actuate the electric machine in a first operating mode using a time synchronous clocking with a predetermined maximum first voltage vector length (Figs 2-3 show the sinusoidal wave PWM A1, which is a time synchronous clocking, as the first operating mode with a max first voltage level), 
- to actuate the electric machine in a second operating mode using an angle synchronous clocking with an adjustable second voltage vector length (Figs 2-3 show the overmodulation PWM A2, as the second operating mode), and 
- to actuate the electric machine in a third operating mode using an angle synchronous block clocking with a predetermined third voltage vector length (Figs 2-3 show the rectangular wave A3 as the third operating mode).  

Regarding claim 10, Suhama teaches:
An electric drive system (Motor control drive system of Figs. 1-18), comprising:
a power converter (12 and 14) which is configured to be coupled to an electric machine (12 and 14 coupled to motor M1) and to provide an electric voltage (inverter provides output voltage) for actuating the electric machine; and 
a control device (control device 30) which is electrically coupled to the power converter (control device 30 coupled to 12 and 14) and which is configured to provide control signals for actuating the power converter (S1~S8), 
wherein the control device is configured 
- to actuate the electric machine in a first operating mode using a time synchronous clocking with a predetermined maximum first voltage vector length (Figs 2-3 show the sinusoidal wave PWM A1, which is a time synchronous clocking, as the first operating mode with a max first voltage level), 
- to actuate the electric machine in a second operating mode using an angle synchronous clocking with an adjustable second voltage vector length (Figs 2-3 show the overmodulation PWM A2, as the second operating mode), and 
- to actuate the electric machine in a third operating mode using an angle synchronous block clocking with a predetermined third voltage vector length (Figs 2-3 show the rectangular wave A3 as the third operating mode), and 
an electric machine (motor M1) which is electrically coupled to the power converter (11) of the device (12 and 14 coupled to motor M1) for actuating the electric machine (12 and 14 actuate the motor M1 with voltage output).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suhama (US 2011/0187308) in view of Yokozutsumi (US 9,178,450).

Regarding claim 4, Suhama doesn’t explicitly teaches:
wherein the second operating mode comprises a middle pulse triple clocking.
However, Yokozutsumi teaches in Figs. 3 and 4 and background section a pulse mode switching operation in a multi-pulse mode (number-of-pulse switching), three-pulse mode included in a half cycle, thus middle pulse triple clocking.
Given the teaching of Yokozutsumi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the second operating mode of Suhama with multiple pulse mode in order to adjust the output voltage by PWM. 

Regarding claim 5, Suhama doesn’t explicitly teaches:
wherein a pulse width (t M) of a middle pulse is adjusted using the adjustable second voltage vector length.  
However, Yokozutsumi teaches in Figs. 3 and 4 and background section a pulse mode switching operation in a multi-pulse mode (number-of-pulse switching), three-pulse mode included in a half cycle, thus middle pulse triple clocking, by adjusting the output voltage by PWM.
Given the teaching of Yokozutsumi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the second operating mode of Suhama with multiple pulse mode in order to adjust the output voltage by PWM. 


Regarding claim 6, Suhama teaches:
wherein a transition from the second operating mode to the third operating mode takes place if the pulse width (t M) of the middle pulse falls below a predetermined minimum pulse width (Fig. 6 shows the operation mode changing with respect to modulation factor, which is an information to the width of a pulse with respect to a predetermined minimum pulse width; modulation factor being greater than 0.78 or less than 0.61 and proceeding to different kind of control modes).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-270-7279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
12/8/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846